Citation Nr: 1703069	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  06-28 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for service-connected spondylolisthesis, spondylolysis, disc bulging, and foraminal encroachment of L5-S1.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Baker, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1969 to September 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 1995 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

This case was previously before the Board.  Initially, a July 2008 Board decision denied the issue on appeal and also denied entitlement to helpless child benefits on the basis of permanent incapacity for self-support before attaining the age of 18.  However, in February 2011, the Board vacated the July 2008 Board decision and remanded the claims for further evidentiary development.  The Board remanded the issue on appeal again in August 2012, March 2013, July 2015, and April 2016.  The case now returns for appellate review.

As to the issue of entitlement to helpless child benefits, in an April 2012 rating decision, the VA Appeals Management Center granted entitlement to permanent incapacity for self-support for the Veteran's daughter.  The Veteran has not expressed disagreement with any aspect of this determination.  Since the April 2012 rating decision represents a full grant of the benefit on appeal concerning this issue, it is no longer in appellate status.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).

The Board observes that in November 2015, the RO granted secondary service connection for radiculopathy of the left lower extremity and assigned a 20 percent disability rating effective October 29, 2015.  To date, there is no indication in the record that a notice of disagreement has been filed as to this decision.  Therefore, this issue is not currently before the Board.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in May 2008.  A transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, further development is required prior to adjudicating the Veteran's claim for a disability rating in excess of 40 percent for spondylolisthesis, spondylolysis, disc bulging, and foraminal encroachment of L5-S1.

Pursuant to the April 2016 Board remand, the Veteran attended a VA examination to determine the severity of his service-connected spondylolisthesis, spondylolysis, disc bulging, and foraminal encroachment of L5-S1 in April 2016.  The examiner recorded his findings on a VA Back (Thoracolumbar Spine) Conditions Disability Benefits Questionnaire (DBQ).  The form notes abnormal range-of-motion in the spine, with forward flexion limited to 30 degrees, extension to 0 degrees, lateral flexion to 10 degrees bilaterally, and lateral rotation to 15 degrees on the right and 20 degrees on the left.  The examiner notes pain on attempted extension, 20 degrees of flexion, 10 degrees bilateral lateral flexion, and 15 degrees bilateral lateral rotation.  However, the form does not specify whether the range-of-motion measurements were taken on active motion, on passive motion, on weight-bearing, and/or on nonweight-bearing.  In addition, the VA physician did not indicate that he was unable to perform range-of-motion testing on active, passive, weight-bearing, or nonweight-bearing or that such testing was not necessary.  Therefore, the DBQ form does not make clear the extent to which pain affects the Veteran's passive, active, weight-bearing, and nonweight-bearing motion of the spine.  

The Board observes that a new precedential opinion that directly impacts this case was issued by the United States Court of Appeals for Veterans Claims (Court).  In Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range-of-motion testing be conducted whenever possible in cases of joint disabilities.  The final sentence of that section provides, in relevant part, that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing . . . ."  The Court found that, to be adequate, a VA examination of the joints must, wherever possible, include the results of the range-of-motion testing described in the final sentence of § 4.59.  Here, the April 2016 DBQ form does not comply with Correia because it does not include range-of-motion testing on active, passive, weight-bearing, and nonweight-bearing or a statement to the effect that such testing was not possible or unnecessary in this case, such that the effects of pain on the Veteran's functioning may be adequately assessed under the provisions of 38 C.F.R. § 4.59.  The same is true of the Veteran's other VA examination reports.  Accordingly, the Veteran must be afforded a VA back examination that complies with Correia and includes all necessary information in view of 38 C.F.R. § 4.59.

In addition, the examinations of record are not specific enough to determine whether the Veteran meets the next higher disability rating under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes.  The August 2012 remand found that the September 2008 VA examination was inadequate because it was not specific enough, and it relied on aVeteran reported April 2008 prescription of bed rest that was not part of the record.  Pursuant to the August 2012 remand, the Veteran attended a November 2012 VA examination.  In the March 2013 remand, the Board found that the November 2012 VA examination was inadequate because the examiner's report failed to address incapacitating episodes in a manner consistent with Note (1) of the Formula for Rating IVDS Based on Incapacitating Episodes (i.e., a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.)  Pursuant to the March 2013 remand, the Veteran attended a July 2013 VA examination.  In the July 2015 remand, the Board found the July 2013 VA examination to be inadequate because the examiner premised his findings on the Veteran's report that he had a blanket statement from a VA doctor that if he could not make it to work, that he should stay home, but did not recall if he had any specific and direct contact with a physician regarding his reported periods of incapacity.  The Veteran's report was not sufficient to conclude that bed rest was prescribed by a physician.  Pursuant to the July 2015 remand, the Veteran attended an October 2015 VA examination.  The October 2015 VA examination noted that the Veteran had no episodes of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician in the past twelve months.  Because the October 2015 VA examiner noted no incapacitating episodes, the April 2016 remand correctly did not further address the IVDS related issues outlined in the March 2013 and July 2015 remands. 

However, during an April 2016 VA spine examination pursuant to the April 2016 remand, the Veteran again endorsed episodes of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician in the past twelve months.  The examiner noted that "the Veteran relates a minimum of 1-2 hours of best rest daily due to pain pattern" and that the documentation to support the Veteran's statement was in the form of "medical history as described by the Veteran only, without documentation."  For the same reasons as the November 2012 and July 2013 VA examinations, the April 2016 VA examination does not comply with Note (1) of the Formula for Rating IVDS Based on Incapacitating Episodes, specifically regarding whether bed rest is prescribed by a physician, and not simply based on the Veteran's report or a physician's blanket statement.  Therefore, the Board finds that the April 2016 VA examination is inadequate because it does not comply with the directives of the March 2013 and July 2015 remands regarding whether bed rest was indeed prescribed by a physician.  See Stegall v. West, 11 Vet. App. 268 (1998) (the Veteran has the right to VA compliance with the terms of a Board remand order).  A new VA examination must address the above issues concerning whether bed rest is prescribed by a physician.

Finally, while on remand, the Veteran should be given an opportunity to identify any records relevant to the claim on appeal that have not been obtained.  Thereafter, all identified records, to include updated VA treatment records dated from August 11, 2015 to present, should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any outstanding private and/or VA treatment records relevant to the claim on appeal.  After obtaining any necessary authorization from the Veteran, all identified outstanding records, to include updated VA treatment records from August 11, 2015 to the present, should be obtained.

For private treatment records, make at least two attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the record.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After completing the above development, schedule the Veteran for an appropriate VA back examination to determine the current nature and severity of his service-connected back disability.  The record, to include a copy of this remand, must be made available to and reviewed by the examiner in conjunction with the examination.  All indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings must be reported in detail.  

Pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016), the examiner should record the results of range-of-motion testing for pain on both active and passive motion and in weight-bearing and nonweight-bearing for the back.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  The examination results should be recorded using the most recently available Back Conditions DBQ.

The extent of any incoordination, weakened movement, and excess fatigability on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss. The examiner should state whether there is unfavorable ankylosis of the entire thoracolumbar spine.  The examiner should also identify any neurological impairment(s) associated with the Veteran's back disability, including any impairment manifested by pain and numbness and describe any symptoms and functional limitations associated with such impairment(s).

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups, and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If the VA examiner is unable to report the degree of additional range of motion loss during a flare-up, the VA examiner must explain why it is not feasible to render such an opinion.

The examiner must address whether the Veteran experiences incapacitating episodes (a period of acute signs and symptoms that requires physician-prescribed bed rest) and the frequency and total duration of such episodes over the course of a year.  The examiner is asked to be as specific as possible with respect to the frequency and total duration of any incapacitating episodes.  The examiner must determine whether the Veteran has physician prescribed bed rest, or whether the Veteran merely endorses a blanket statement from a physician to stay home as necessary.  The examiner must address documentation supporting a physician's prescription of bed rest.

A complete rationale should be given for all opinions and conclusions expressed in the report.

3.  After completion of the above, review the expanded record, including any evidence entered since the most recent supplemental statement of the case, and determine whether the benefits sought may be granted.  If the benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




